

116 HR 2132 IH: To exempt certain structures from removal from Army Corps of Engineers property on Table Rock Lake, and for other purposes.
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2132IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Mr. Long introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo exempt certain structures from removal from Army Corps of Engineers property on Table Rock Lake, and for other purposes. 
1.Table Rock Lake encroachment
(a)In generalThe Secretary shall— (1)suspend any activities to require eligible property owners to remove eligible structures; and
(2)offer to an eligible property owner a conveyance or release that— (A)for an eligible structure located on fee land, conveys by quitclaim deed the minimum land required to maintain the eligible structure, reserving the right to flood the land, if applicable;
(B)for an eligible structure located on land subject to a flowage easement, releases by quitclaim deed the easement prohibition; and (C)provides that—
(i)the eligible structure shall not be extended further onto fee land or land subject to the flowage easement;  (ii)additional structures for human habitation shall not be placed on fee land or land subject to the flowage easement;
(iii)the United States shall not be liable or responsible for damage to the eligible structure caused by the operation of the Lake; and (iv)no claim to compensation shall accrue from the exercise of any flowage easement right.
(b)DefinitionsIn this section: (1)Easement prohibitionThe term easement prohibition means the rights acquired by the United States, in a flowage easement, to prohibit structures for human habitation on land subject to the easement.
(2)Eligible property ownerThe term eligible property owner means a person who owns an eligible structure.  (3)Eligible structureThe term eligible structure means a structure for human habitation that—
(A)was constructed before December 23, 1976; and (B)is located on fee land or land subject to the flowage easement.
(4)Fee landThe term fee land means the land acquired in fee title by the United States for the Lake. (5)Flowage easementThe term flowage easement means an interest in land acquired by the United States that includes the right to flood land surrounding the Lake.
(6)LakeThe term Lake means the Table Rock Lake project of the Corps of Engineers, located in Missouri and Arkansas, authorized as one of the multiple-purpose reservoir projects in the White River Basin by section 4 of the Act of June 28, 1938 (52 Stat. 1218). (7)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers.  
